


Exhibit 10.4


SKYWORKS SOLUTIONS, INC.
RESTRICTED STOCK UNIT AGREEMENT
GRANTED UNDER 2015 LONG-TERM INCENTIVE PLAN


AGREEMENT made this [__] day of [__ , 20[ ]] (the “Grant Date”), between
Skyworks Solutions, Inc., a Delaware corporation (the “Company”), and [__ ] (the
“Participant”).
For good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
1.Grant of Award.
This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
the Company on the Grant Date to the Participant of [__ ] Restricted Stock Units
(the “Award”), subject to the terms and conditions set forth in this Agreement
and in the Company’s 2015 Long-Term Incentive Plan (the “Plan”). Each Restricted
Stock Unit represents the right to receive one share of the common stock, $0.25
par value per share, of the Company (“Common Stock”) upon the satisfaction of
the vesting conditions as provided in Section 2 of this Agreement. The shares of
Common Stock that are issuable upon vesting are referred to in this Agreement as
“Shares.” No Shares shall be issued by the Company and delivered to the
Participant unless, and until, all conditions set forth herein for such issuance
and delivery are met.
2.Vesting Schedule; Forfeiture.
(a)Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Award shall vest in accordance with the following vesting schedule:
[        ]
(b)Forfeiture upon Termination of Service. Except as otherwise provided in the
Plan, in the event that the Participant ceases to be employed by the Company for
any reason or no reason, with or without Cause, all of the Restricted Stock
Units that have not yet vested pursuant to Section 2(a) of this Agreement as of
the time of such Termination of Service shall be forfeited immediately and
automatically, without the payment of any consideration to the Participant,
effective as of such Termination of Service. The Participant shall have no
further rights with respect to any Restricted Stock Units that are so forfeited.
If the Participant is employed by a Subsidiary of the Company, any references in
this Agreement to employment with the Company shall instead be deemed to refer
to employment with such Subsidiary.
3.Issuance of Shares.
(a)Subject to the provisions of this Agreement, any Shares subject to vested
Restricted Stock Units shall be issued within 30 days following the applicable
vesting date as set forth in Section 2 above. Settlement of Restricted Stock
Units shall be in Shares only.
(b)The Company shall not be obligated to issue and deliver the Shares to the
Participant on any vesting date, unless the issuance and delivery of the Shares
shall comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable federal or state or foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed.
4.Restrictions on Transfer of Award.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise, the Award or the Shares
subject to the Award (until such Shares have been




--------------------------------------------------------------------------------




issued upon vesting of the Award pursuant to Section 3(a) hereof), or any
interest therein, except by will or the laws of descent and distribution.
5.Provisions of the Plan; Dividend and Other Shareholder Rights.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. Capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan. Except as set forth in the Plan, neither the Participant nor any person
claiming under or through the Participant shall be, or have any rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to the Restricted Stock Units granted hereunder until the Shares have
been issued by the Company and delivered to the Participant.
6.Withholding Taxes; No Section 83(b) Election.
(a)The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the vesting of the
Award, pursuant to Section 2 hereof.
(b)The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this Award or the
Shares issued hereunder.
7.Miscellaneous.
(a)No Advice Regarding Grant. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan. The Participant acknowledges and agrees that he or she is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.
(b)No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company. The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee for the vesting period, for any
period, or at all.
(c)Invention/Secrecy. The Participant agrees that he or she will promptly
disclose to the Company any invention or discovery, whether or not patentable
(hereafter termed “invention” or “inventions”) that he or she makes or
conceives, or first actually reduces to practice, solely or jointly with others,
during the Participant’s employment, and which at the time of disclosure to the
Company or at the time of making or conceiving, or first actually reducing to
practice (a) results from or is related to any assignments given to or assumed
by the Participant, or (b) is subject to any contractual obligation of the
Company to a third party, or (c) utilized the time, equipment, supplies,
facilities, or trade secret information of the Company, or (d) pertains to any
actual or anticipated Company work, product, research, business activity, or any
logical extension thereof, and the Participant will assign and does hereby
assign to the Company the Participant’s entire right, title and interest
(domestic and foreign and including all rights under the International
Convention for the Protection of Industrial Property) in all such inventions,
subject to the requirements of law, and without further compensation or award of
any kind to the Participant from the Company, or any customer; and that if
during the period of the Participant’s employment, the Participant has access to
any confidential or proprietary information, technical or otherwise, that
belongs to the Company, its customers, subcontractors and any other individuals
or companies having any kind of association or relationship with the Company,
the Participant will not, except as required by the Participant’s duties as an
employee of the Company, use or disclose or authorize anyone else to use or
disclose, any such information, either during the Participant’s employment or
thereafter for so long as such information is not publicly or generally known.
Anything




--------------------------------------------------------------------------------




possessed by the Participant that discloses or embodies such information will be
delivered to the Company prior to the Participant’s leaving its employ. The
Participant agrees not to disclose information concerning the work-in-progress
at the Company to anyone not authorized to receive it. Confidential or
proprietary information includes but is not limited to customer lists, employee
lists, internal Company telephone, electronic, and other employee contact
information, the Company’s methods of doing business including business plans
and strategies, pricing plans and strategies; the Company’s products and
services including inventions and ideas, technical data, designs, know-how and
negative know-how, software programs, projects, contemplated projects, research
and any other information that is not generally known to competitors or to the
general public.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(e)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(f)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.
(g)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7.
(h)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(i)Governing Law. This Agreement and any disputes hereunder shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of Delaware or any other jurisdiction) that would cause the application
of laws of any jurisdiction other than those of Delaware.
(j)Non-Solicitation. The Participant agrees that while employed by the Company
and for one year thereafter, he or she will not, either directly or through
others, raid, solicit, or attempt to solicit any employee of the Company to
terminate his or her relationship with the Company in order to become an
employee to or for any other person or entity. Participant further agrees that
he or she will not disrupt or interfere or attempt to disrupt or interfere with
the Company’s relationships with such employees. Participant also agrees that in
addition to any damages that may be recovered, the prevailing party in any legal
action to enforce this Agreement shall be entitled to recover its costs and
attorneys’ fees from the other party.
(k)Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
(l)Section 409A. This Agreement is intended to be exempt from, or compliant
with, Section 409A and shall be interpreted and construed consistently
therewith. Notwithstanding the foregoing, in no event shall the Company have any
liability to the Participant or to any other person in the event that the
Agreement is determined to not be exempt from or compliant with Section 409A.
(m)Unfunded Rights. The right of the Participant to receive Shares pursuant to
this Agreement is an unfunded and unsecured obligation of the Company. The
Participant shall have no rights under this Agreement other than those of an
unsecured general creditor of the Company.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
Skyworks Solutions, Inc.
                                                              
By:
Title:




Participant (Signature):____________________
Print Name ______________________________


Address:


________________________________________


________________________________________


________________________________________




